Citation Nr: 0004351	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
heart disorder, claimed to have resulted from treatment at 
a VA medical facility.  

2. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 30 percent disabling.  

3. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from January 1940 to 
June 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to entitlement to benefits under 38 U.S.C.A. 
§ 1151, the present appeal arises from a July 1996 rating 
decision in which the RO denied the veteran's claim.  The 
veteran filed an NOD in January 1997, and the RO issued an 
SOC the following month.  The veteran filed a substantive 
appeal in February 1997.  A supplemental statement of the 
case (SSOC) was issued in April 1999.  

With respect to an increased rating for left and right knee 
disorders, the present appeal arises from an October 1994 
rating decision, in which the RO denied the veteran's claims.  
The veteran's left knee was previously rated as 30 percent 
disabling, with an effective date from November 1974; and the 
right knee was previously rated as 10 percent disabling, with 
an effective date from November 1975.  The veteran filed an 
NOD in February 1995, and the RO issued an SOC the following 
month.  The veteran filed a substantive appeal in April 1995.  
Subsequently, SSOC's were issued in June and August 1995, 
March and August 1996, January 1997, and April 1999.   


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A discharge summary from the New Hanover Memorial 
Hospital, dated in April 1984, noted diagnoses of acute 
inferior myocardial infarction, chronic obstructive lung 
disease, and ventricular arrhythmia.  

3. On VA examination in September 1997, the veteran reported 
that he was not experiencing chest pain on exertion and 
had been asymptomatic, without further cardiac symptoms.  
Upon clinical evaluation at that time, the heart was 
normal in size and sound except for a grade-I systolic 
blowing murmur in the second interspace; there was no 
pedal edema, no evidence of congestive heart failure, no 
indication of circulatory problems, and no evidence of 
phlebitis in the left lower extremity.   

4. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a heart disorder is not plausible under the 
law, as there is no competent medical evidence that any 
claimed additional disability resulted from VA 
hospitalization, or from VA medical or surgical treatment.

5. A treatment record from the VA Medical Center (VAMC) in 
Fayetteville, dated in March 1996, noted that the veteran 
wore a brace on his left knee, and that the knee had a 
full range of motion without ligament laxity; a 
radiographic study revealed moderate degenerative joint 
disease.  

6. On VA examination in September 1997, the veteran's left 
knee joint was markedly hypertrophied without specific 
swelling or tenderness, extension was limited to 10 
degrees, flexion was to 140 degrees with mild muscle spasm 
and pain, and the McMurray and Drawer signs were negative.  

7. The veteran's left knee disorder is not productive of 
extension limited to 30 degrees or limited to 45 degrees.  

8. On VA examination in September 1997, evaluation of the 
veteran's right knee revealed mild hypertrophy of the 
joint but no swelling, tenderness, deformity, limitation 
of motion, or abnormality; an associated X-ray study 
reported minimal medial compartment joint space narrowing.  

9. The veteran's right knee disorder does not exhibit 
evidence of occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1. The claim for benefits for a heart disorder, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 
3.358 (1999).  

2. The schedular criteria for an increased rating greater 
than 30 percent for a left knee disorder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261 (1999).  

3. The schedular criteria for an increased rating greater 
than 10 percent for a right knee disorder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for traumatic arthritis of the left knee in 
January 1964.  The veteran was noted to have suffered a 
twisting of his left knee in service, and had complained of 
left knee pain since that time.  In November 1963, he had 
undergone a surgical procedure at the VA hospital in Lake 
City, FL, for exploration of his left knee and removal of his 
left medial meniscus.  A final discharge diagnosis from that 
facility included traumatic arthritis, minimal, left knee, 
residual of old injury, World War II, treated, improved; 
detached medial meniscus, left knee, secondary to old injury, 
treated, improved; and thrombophlebitis, minimal, left leg, 
treated, and improved.  

Subsequent VA examinations of the veteran were performed in 
August 1964 and August 1968.  The first revealed no 
instability of the left knee.  The second noted lateral 
laxity when the joint was manipulated under pressure.  

In July 1973, the RO received a statement from Walter Weis, 
M.D., dated that same month.  Dr. Weis noted that the veteran 
suffered from a chronic condition that centered around lax 
ligaments in his left knee.  This produced frequent giving-
way, and constant abnormal motion of the knee joint when 
walking or running.  This abnormal motion, Dr. Weis 
indicated, had produced gross abnormal wear in the left knee 
joint, resulting in moderately advanced degenerative 
hypertrophic osteoarthritis.  Dr. Weis noted, in addition, 
that the veteran's left knee joint continued to function 
quite well, which was evidenced by the lack of any joint 
effusion.  However, he believed that, over the coming years, 
the left knee joint would deteriorate quite rapidly.  Dr. 
Weis also recommended that the veteran's left knee be 
stabilized with a Lenox Hill derotation brace.  

On VA examination in August 1973, a radiographic report of 
the veteran's left knee revealed narrowing of the joint 
space, suggestive of degenerative arthritis.  A VA 
examination in December 1975 noted hypertrophic arthritic 
changes in both knees.  The examiner further opined that the 
veteran's left knee disorder caused excessive weight to be 
thrown on the right knee, causing the development of 
traumatic arthritis in that joint.

In an April 1976 rating decision, the RO service connected 
the veteran for a right knee disorder, as secondary to his 
service-connected left knee disorder.  

A subsequent VA examination of the veteran, in September 
1977, revealed no medial lateral instability in the left 
knee, with X-ray findings of moderate degenerative arthritis 
in the left knee and mild degenerative arthritis in the right 
knee.  On VA examination in April 1981, there was a full 
range of motion of both the veteran's knees.  In addition, 
there was slight laxity of the medial collateral ligament of 
the left knee and of the lateral collateral ligament of the 
right knee.  Radiographic studies revealed mild marginal 
spurring of the left knee, and slight marginal spurring of 
the right knee, consistent with degenerative joint disease. 

In April 1984, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
reported that, following surgery to his left knee in 1963, he 
had developed phlebitis of the left leg, and blood poisoning.  
The veteran also reported that in April 1984, a blood clot 
had damaged his heart, and that he had been told by his 
treating physician at that time that the blood clot and 
phlebitis were related to the surgery on his service-
connected left knee in 1963.  

In May 1984, the RO received New Hanover Memorial Hospital 
treatment records, dated in April 1984.  In particular, a 
medical record and discharge summary, which noted the 
attending physician as being Robert Hutchins, M.D., indicated 
that the veteran had been admitted to the hospital with 
complaints of retrosternal chest pain, associated with a 
faint feeling and near syncope.  The veteran's family 
reported that he smoked three packs of cigarettes a day.  A 
chest X-ray showed mild interstitial fibrosis with flattening 
of the diaphragm consistent with emphysema.  An EKG 
(electrocardiogram) revealed ST (sinus tachycardia) segment 
elevation in the inferior leads, with ST segment depression 
in the anterior precordial leads, consistent with acute 
inferior wall myocardial infarction.  The veteran developed 
some ventricular ectopy with several brief asymptomatic 
episodes of ventricular tachycardia.  He also had one brief 
episode of bradycardia, with a rate of 30 beats per minute, 
but remained hemodynamically stable and asymptomatic at that 
time.  He was started on Xylocaine IV and oral Quinidine, and 
was also given Streptokinase for attempts at coronary 
thrombolysis.  

Furthermore, the discharge summary subsequently noted that 
the veteran's arrhythmias ceased and he had no further 
problems with ventricular ectopy or bradycardia during the 
remainder of his hospital stay.  In addition, his chest pain 
subsided within several hours after being given IV 
Nitroglycerin as well as Streptokinase, and he experienced no 
further chest pain while in the hospital.  The veteran was 
subsequently placed on the myocardial infarction 
rehabilitation program (MIRP) and taken through level-7 
activity, with absolutely no symptoms or complications.  The 
summary noted a discharge diagnosis of acute inferior 
myocardial infarction, chronic obstructive lung disease, and 
ventricular arrhythmia.  

In December 1986, the RO received VAMC Fayetteville treatment 
records, dated from June 1984 to October 1985.  These records 
noted the veteran's complaints of bilateral knee pain, and 
treatment for a heart condition.  In particular, a discharge 
summary, dated from May to June 1984, noted a diagnosis of 
arteriosclerotic heart disease, recent inferior wall 
myocardial infarction, and mild congestive heart failure.  
The summary indicated that the veteran had been admitted 
giving a vague history of experiencing slight dizziness upon 
getting up from a recumbent position, and having a foggy 
feeling of his eyes.  An initial chest X-ray suggested 
congestive heart failure, but a later X-ray during the 
veteran's hospitalization was normal.  In addition, it was 
noted that a report in the veteran's chart showed that he had 
normal left ventricular motion, with no evidence of 
intracardiac thrombi.  

In March 1990, the veteran submitted a Statement in Support 
of Claim to the RO, in which he contended that, as a result 
of his thrombophlebitis, he had developed a blood clot in his 
left lower extremity, which eventually went to his heart, 
damaging the heart valves and causing his myocardial 
infarction.  In addition, the veteran submitted New Hanover 
Memorial Hospital treatment records, dated from April 1984 to 
December 1984.  In particular, a discharge summary, dated in 
November 1984, noted discharge diagnoses to include history 
of myocardial infarction, history of syncope likely related 
to complex ventricular ectopy, and history of left lower 
extremity deep venous thrombosis.  

Thereafter, in May 1994, the veteran requested that his 
service-connected bilateral knee disorder be re-evaluated.  
He reported that his bilateral knee disability required him 
to ambulate with the use of a cane.  A VA Form 21-8678 
(Application for Annual Clothing Allowance), dated in June 
1994, noted that the veteran wore metal and fiber (elastic) 
braces on both his knees.  In August 1994, the RO received 
VAMC Fayetteville medical records, dated from March 1993 to 
May 1994.  In pertinent part, these records noted the 
veteran's treatment for his bilateral knee disorder and heart 
disorder.  The veteran's heart disorder was reported to be 
doing well with medication.  

In September 1994, the veteran was medically examined for VA 
purposes.  He reported a dull, aching pain in both knees 
aggravated by standing, walking, or stair climbing.  On 
clinical evaluation, the left knee evidenced a limited range 
of motion with flexion to 110 degrees and extension to -10 
degrees.  There was mild joint effusion in the left knee 
joint.  There was a loss in circumference of the left thigh 
and calf musculature.  The right knee was reported as 
evidencing a normal external appearance, with a full range of 
motion.  A radiographic study of both knees reflected post-
traumatic osteoarthritic changes.  

In an October 1994 rating decision, the RO denied the 
veteran's increased rating claim for a bilateral knee 
disorder.  The veteran filed an NOD in February 1995, in 
which he reported that his bilateral knee disorder had become 
so severe that he could only walk short distances which 
restricted his ability to conduct normal daily activities.  
In a subsequent VA Form 9 (Appeal to the Board of Veterans' 
Appeals), dated in March 1995, the veteran reported that he 
had been told by a VAMC Fayetteville physician that his left 
knee was gone, and that his options were a left above the 
knee amputation, left knee replacement, or to suffer with the 
pain.  The veteran also reported that his left and right 
knees caused him constant pain and were unstable, requiring 
him to use a cane and/or knee braces.  

Thereafter, the RO received VAMC Fayetteville medical 
records, dated from May 1994 to April 1995.  In particular, a 
treatment record, dated in April 1995, noted the veteran's 
complaints of occasional chest pain relieved by nitroglycerin 
tablets.  The examiner also noted that the veteran was in 
obvious discomfort from knee pain on ambulation.  A treatment 
record, dated in December 1994, noted on evaluation, that 
both the veteran's knees were without effusion, had a full 
range of motion, were negative for Lockman's and McMurray's 
testing, and evidenced subpatellar crepitus.  Radiographic 
studies revealed early degenerative joint disease in the 
right knee, and severe degenerative joint disease in the left 
knee.  

In August 1995, the RO received VAMC Fayetteville medical 
records, most duplicative, dated from December 1994 to August 
1995.  In particular, a treatment record, dated in August 
1995, noted the veteran walked with a cane.  It was also 
noted that the veteran's heart had a regular rhythm and rate, 
a normal S1-S2 (first and second heart sounds), and there was 
no jugular venous distention.  

In September 1995, the veteran submitted a Statement in 
Support of Claim to the RO, in which he contended that in 
1984 he had had a recurrence of phlebitis which resulted in a 
blood clot, and that this had subsequently ruined his heart 
valves.  The veteran noted that since, he contracted 
phlebitis while in a VA hospital for surgery on his left leg, 
he should be granted service connection for a heart disorder.  

In October 1995, the RO received medical records from Martin 
Conley, M.D., some duplicative, dated from October 1984 to 
September 1995.  In particular, a New Hanover Memorial 
Hospital discharge summary, dated in December 1987, noted 
that the veteran had undergone a cardiac catheterization 
which had revealed mildly decreased overall left ventricular 
contractility with severe septal akinesia and dyskinesia, 
with aneurysm formation of the infrabasilar portion of the 
ventricle.  There was also 2+/mild mitral regurgitation.  In 
addition, testing revealed one-vessel coronary artery 
disease, with 75 percent stenosis of a large anterolateral 
branch of the left anterior descending coronary artery and 
insignificant disease involving the right coronary artery.  
In was felt that a 50-percent lesion in the distal right 
coronary artery proximal to the posterior descending branch 
had likely been totally occluded at the time of the veteran's 
prior inferior myocardial infarction, with subsequent 
spontaneous thrombolytic reperfusion.  The discharge 
diagnosis was complex ventricular ectopy including 
nonsustained ventricular tachycardia; history of recurrent 
syncope, likely related to complex ventricular ectopy; 
history of inferior myocardial infarction, with 
catheterization documented single-vessel coronary artery 
disease; and type II-B lipid disorder. 

In addition, in an October 1989 treatment record, the veteran 
reported his past medical history to include phlebitis in 
1963, which later recurred in 1984 and led to a pulmonary 
embolism.  A discharge summary, also dated in October 1989, 
noted that the veteran had been admitted to New Hanover 
Memorial Hospital in April 1984, with an acute inferior 
myocardial infarction complicated by complex ventricular 
ectopy, including nonsustained ventricular tachycardia.  
Otherwise, the remaining treatment records noted that 
veteran, from a cardiovascular standpoint, remained stable.  
A particular treatment note, dated in December 1994, revealed 
the veteran not to have symptomatic palpitations to suggest 
further complex ventricular ectopy, and that there had been 
no recent chest pain to suggest angina.  

Also in October 1995, the RO received a medical record from 
New Hanover Medical Center, dated in June 1973.  This record 
noted the veteran's treatment for ascending lymphangitis, 
i.e., blood poisoning, of the lower left leg.  In a March 
1996 rating action, the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151, for a heart 
disorder.  

In April 1996, the veteran submitted a statement to the RO, 
in which he reported that Dr. Hutchins had been his attending 
physician at New Hanover Regional Medical Center in 1984.  
The veteran also stated that his wife and daughter had been 
informed, by Dr. Hutchins, that a blood clot had entered the 
veteran's heart, and that it had originated in his leg.  

In June 1996, the RO received New Hanover Regional Medical 
Center treatment records, dated from October 1980 to March 
1989.  These records, some duplicative, noted the veteran's 
treatment for his heart disorder, including previously 
reported findings from a cardiac catheterization report and a 
discharge summary, the latter having been dictated by Dr. 
Hutchins.  

In July 1996, the RO received VAMC Fayetteville treatment 
records, some duplicative, dated from April 1995 to March 
1996.  These records noted the veteran's complaints and 
treatment for bilateral knee pain.  In particular, a 
treatment record, dated in March 1996, noted that the veteran 
wore a brace on his left knee, and, on clinical evaluation, 
had a full range of motion with no ligament laxity.  A 
radiographic study revealed moderate degenerative joint 
disease.  

In September 1996, the RO received Duke University Medical 
Center treatment records, dated from December 1987 to July 
1989.  These records noted the veteran undergoing 
electrophysiological studies, ambulatory ECG 
(electrocardiogram) analysis, and treadmill exercise tests.  
In particular, the veteran was found to have nonsustained 
ventricular tachycardia and a normal sinus rhythm.  
Furthermore, earlier complaints of syncope were noted to have 
resolved, and the veteran was reported to be doing well on a 
low dose of Propafenone.  

In August 1997, the RO received VAMC Fayetteville medical 
records, dated from April 1984 to May 1997.  These records 
noted the veteran's treatment for his heart disorder and 
bilateral knee pain.  A radiographic report, dated in March 
1995, revealed focal degenerative spurring associated with 
both knees.  There was significant joint space narrowing 
involving the lateral and medial compartments of the left 
knee, as well as the medial compartment of the right knee.  
No acute fractures or obvious dislocations were noted.  A 
treatment note, dated in January 1997, reported the veteran 
to be ambulating well.  A later treatment note, dated in May 
1997, reported him to be ambulating slowly with a cane. 

In September 1997, the veteran was medically examined for VA 
purposes.  He was noted to enter the examining office in a 
wheelchair.  He reported that he suffered from bilateral knee 
pain that had become progressively worse, with chronic aching 
and severe pain aggravated by weight bearing.  The veteran 
indicated that he was using crutches and a wheelchair for 
necessary extensive ambulation.  The examiner noted that no 
information regarding explicit flare-ups or other aggravating 
factors could be elicited from the veteran.  He was noted to 
take Naprosyn regularly, and used an elastic knee brace on 
his left knee for stability.  On clinical evaluation, the 
left knee joint was markedly hypertrophied but showed no 
specific swelling or tenderness.  Extension was limited to 10 
degrees, but flexion was normal at 140 degrees, with mild 
muscle spasm and pain.  The McMurray and Drawer signs were 
negative.  Evaluation of the right knee revealed mild 
hypertrophy of the joint but no swelling, tenderness, 
deformity, limitation of motion, or abnormality.  Associated 
X-ray studies revealed minimal medial compartment joint space 
narrowing in the right knee; and medial and lateral joint 
space narrowing, as well as osteophytosis consistent with 
moderate osteoarthritis, in the left knee.

The examiner reported that he had the veteran walk back and 
forth in his office for 4 to 5 minutes, after which the 
veteran complained of severe bilateral knee pain and stated 
that he could no longer continue walking.  Evaluation of the 
veteran's knees at this time revealed the same clinical 
findings as those reported earlier in the examination, except 
for slightly more muscle spasm on maximum flexion of the left 
knee.  Furthermore, the examiner reported that the veteran 
avoided weight bearing and, to the extent that this could be 
tested, no additional clinical abnormality of an objective 
nature could be observed.  The veteran was noted to have 
evidenced a decreased functional ability, in that he was 
unable to continue walking for more than five minutes during 
the examination.  

In addition to his knee examination, the veteran also 
underwent a VA examination for his heart.  The examiner noted 
the veteran's medical history, and that his claims file 
showed particularly that the previous myocardial infarction 
was apparently complicated by subsequent episodes of syncope 
with tachycardia, and physical findings had also revealed a 
murmur in the left second interspace of grade I intensity.  
The veteran reported that, since his myocardial infarction, 
he had been taking Verapamil, and had not experienced chest 
pain on exertion, and had been asymptomatic without further 
cardiac symptoms.  On clinical evaluation, the heart was 
normal in size and sound except for a grade-I systolic 
blowing murmur in the second interspace.  The examiner found 
no pedal edema, evidence of congestive heart failure, 
circulatory problems, or evidence of phlebitis in the left 
lower extremity.  In addition, pulses were normal, and the 
veteran's blood pressure was 168/88.  

The examiner's clinical diagnosis was history of coronary 
artery disease, NYHA (New York Heart Association) 
classification I, with abnormal EKG and normal chest X-ray; 
and history of recurrent phlebitis of the left leg with 
normal clinical findings on evaluation.  In addition, the 
examiner noted that, after consulting with other medical 
doctors, it was his opinion that the veteran's phlebitis, an 
episode of which may have occurred at the time of his 
myocardial infarction, would not be considered the cause of 
his myocardial infarction.  In so finding, the examiner noted 
that, if a clot from the left leg had ascended into the 
circulatory system at the time, it would have caused a 
pulmonary embolus rather than a myocardial infarction.  

II.  Analysis

A.  Benefits under 38 U.S.C.A. § 1151

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 for a heart disorder was filed in September 
1995.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim has been adjudicated 
by the RO, and is being reviewed by the Board, under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
the statutory amendment, as interpreted in the Gardner 
decisions, supra, and under the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that as a result of surgery on his 
left knee at a VA medical facility in 1963, he developed 
thrombophlebitis.  He claims the disorder recurred in 1984 
and he developed a blood clot, which subsequently damaged his 
heart valves and caused his myocardial infarction and 
ventricular arrhythmia.  Upon review of the evidence of 
record, the Board finds that the veteran has not submitted a 
well-grounded claim for benefits under 38 U.S.C.A. § 1151, 
for a heart disorder.  

In reviewing the evidence, we are cognizant that the veteran 
developed minimal thrombophlebitis of the left leg following 
left knee surgery in November 1963.  The condition at 
discharge was noted to have been treated and improved.  In 
April 1984, he was admitted to New Hanover Memorial Hospital 
with complaints of retrosternal chest pain associated with a 
faint feeling and near syncope.  Dr. Hutchins noted that the 
veteran was to be given Streptokinase for attempts at 
coronary thrombolysis.  A discharge summary noted diagnoses 
of acute inferior myocardial infarction, chronic obstructive 
lung disease, and ventricular arrhythmia. Thrombolysis is 
defined as the breaking up of a thrombus.  Thrombus is 
defined as a blood clot that obstructs a blood vessel or a 
cavity of the heart.  See Taber's Cyclopedic Medical 
Dictionary 1730, 1732 (15th ed. 1985).  

In reviewing Dr. Hutchin's treatment and discharge summaries, 
we find no clinical evidence that the veteran was suffering 
from thrombophlebitis at the time of his hospitalization for 
a myocardial infarction in 1984.  We also find no clinical 
evidence that a blood clot entered the veteran's heart.  
However, even if we assume that a blood clot did enter the 
veteran's circulatory system and lodged in his heart, based 
on attempts at coronary thrombolysis by Dr. Hutchins, there 
is no clinical evidence that it caused his myocardial 
infarction, ventricular arrhythmias, or damaged the veteran's 
heart valves.  We also note that subsequent treatment records 
and discharge summaries from the VAMC Fayetteville and New 
Hanover Memorial Hospital do not report that the veteran's 
myocardial infarction or arrhythmias were the result of a 
blood clot.  The veteran was noted to have suffered from 
arteriosclerotic heart disease, recent inferior wall 
myocardial infarction, and mild congestive heart failure.  

Furthermore, on VA examination in September 1997, the veteran 
reported that he was not experiencing chest pain on exertion 
and had been asymptomatic, without further cardiac symptoms.  
On clinical evaluation, the heart was normal in size and 
sound except for a grade-I systolic blowing murmur in the 
second interspace, and there was no pedal edema, no evidence 
of congestive heart failure, no circulatory problems, and no 
evidence of phlebitis in the left lower extremity.  The 
examiner noted that, after consultation with other 
physicians, it was his opinion that, if a clot from the left 
leg had ascended into the circulatory system at that time, it 
would have caused a pulmonary embolus, and not the veteran's 
myocardial infarction.  

While the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of causation; in other words, any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  The medical evidence of record does not reflect 
that a blood clot resulted from VA hospitalization or medical 
or surgical treatment, or that a blood clot caused the 
veteran any additional disability.  As noted above, the 
veteran's cardiac condition is stable and otherwise 
asymptomatic.  Thus, under the law, the veteran must provide 
medical-nexus evidence to well ground his claim, and he has 
not done so.

Therefore, the only evidence supporting the veteran's 
assertion that he sustained additional disability as a result 
of VA hospitalization or medical or surgical treatment 
consists of his own statements to that effect.  However, he 
is not shown to possess the technical competence to establish 
such a relationship.  As discussed above, a claim based upon 
an assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  See, e.g., Voerth v. West, 13 Vet. App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contentions 
that he incurred any additional disability as a result of VA 
hospitalization, or medical or surgical treatment.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and, 
therefore, the claim must be denied.  

B.  Increased Rating for Knees

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based on the veteran's assertion that his service-
connected left and right knee disorders are more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

The veteran's residuals of a left knee disorder, with 
traumatic arthritis, has been assigned a 30 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 
this code, for impairment of the knee, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  This is the highest disability rating under this 
Code.

The veteran's arthritis of the right knee has been assigned a 
10 percent rating under 38 C.F.R. § 4.71a, DC 5010, which is 
provided for, "Degenerative arthritis."  Under this 
regulatory scheme, evaluations are based upon limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the criteria for a 
compensable evaluation for limitation of motion are not met, 
a 10 percent evaluation is assigned for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is no evidence of 
limitation of motion, a 10 percent evaluation is warranted 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent evaluation is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and evidence of 
occasional incapacitating exacerbations.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. 
Brown, 5 Vet.App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet.App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  

With respect to the left knee, the Board is cognizant that a 
VAMC Fayetteville treatment record, dated in March 1996, 
noted that the veteran wore a knee brace on his left knee, 
and that the knee had a full range of motion without ligament 
laxity.  On VA examination in September 1997, the veteran 
reported that he had difficulty walking due to severe pain, 
and that he used a wheel chair and cane.  The examiner found 
the left knee joint was markedly hypertrophied but did not 
exhibit specific swelling or tenderness.  Extension was 
limited to 10 degrees but flexion was normal at 140 degrees, 
with mild muscle spasm and pain.  McMurray and Drawer signs 
were negative.  Following a walk in the examination room for 
4 to 5 minutes, subsequent examination of the veteran's left 
knee revealed the same clinical findings as reported earlier 
during the examination, except for an increase in muscle 
spasm of the left knee on maximum flexion.  

Given that the most recent medical evidence reflects pain and 
limitation of extension of the left knee, without limitation 
of flexion or ligament laxity, the Board concludes that the 
veteran's left knee disorder is more appropriately evaluated 
under DC 5261, for limitation of extension of the leg.  Under 
this Code, limitation of extension of the leg warrants a 50 
percent evaluation at 45 degrees, 40 percent at 30 degrees, 
30 percent at 20 degrees, 20 percent at 15 degrees, 10 
percent at 10 degrees, and noncompensable at 5 degrees.  
38 C.F.R. § 4.71a, DC 5261 (1999).  Thus, when we apply the 
most current evidence of record, which reflects a limitation 
of extension to 10 degrees, the veteran would necessarily 
warrant a 10 percent disability rating under DC 5261.  
However, in this instance, due to the fact that the veteran's 
left knee disability has been rated at 30 percent for more 
than 20 years, under the law, the rating can not be reduced, 
and therefore remains at 30 percent.  See 38 C.F.R. 
§ 3.951(b) (1999), "A disability that has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud."  

We are cognizant that the veteran's representative has 
contended that the veteran's left knee disorder should have 
been considered in light of VAOPGCPREC 23-97, in which the VA 
General Counsel held that a claimant who has arthritis and 
instability of the knee could be rated separately under DC 
5003 and DC 5257, based upon additional disability.  In this 
instance, as noted above, given that the veteran's left knee 
shows a lack of ligament laxity, subluxation, or lateral 
instability, his service-connected disability is more 
appropriately rated under DC 5261, for limitation of 
extension of the leg.  Thus, consideration of VAOPGCPREC 23-
97 is no longer applicable.  In any event, the veteran is 
receiving a protected disability rating that allows for a 
higher rating than the evidence warrants under DC 5261, and 
therefore any additional pain as a result of the arthritis in 
his left knee is adequately compensated for with the 
additional 20 percent he is receiving.  

Several alternative DC's are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a, and would 
allow for a higher disability rating.  Under DC 5256, a 40 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed at an angle 
between 20 degrees and 45 degrees.  When there is extremely 
unfavorable ankylosis, which involves the knee in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
warranted.  Under DC 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  

As the clinical findings reflect, the veteran's left knee is 
not fixed in flexion and has a range of motion to 140 
degrees.  Furthermore, while the veteran wears a brace on his 
left knee, the knee does not evidence ligament laxity, and 
there is no evidence of nonunion of the tibia and fibula with 
loose motion.  Therefore, the veteran does not warrant a 
higher evaluation under these alternative Codes.  

With respect to the veteran's right knee disorder, upon VA 
medical examination in September 1997, evaluation of the 
right knee revealed mild hypertrophy of the joint but no 
swelling, tenderness, deformity, limitation of motion, or 
abnormality.  An associated X-ray study revealed minimal 
medial compartment joint space narrowing in the right knee.  
Therefore, while there is arthritic involvement of two major 
joints (left and right knee), the Board finds the veteran has 
not exhibited evidence of occasional incapacitating 
exacerbations to warrant an increase to 20 percent for his 
right knee disorder under DC 5003.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the Court held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
and the effects of pain and other symptoms on use, and of 
flare-ups, must be taken into account in rating the 
disability.  As noted above, on VA examination in September 
1997, the examiner reported that no information regarding 
explicit flare-ups or other aggravating factors could be 
elicited from the veteran.  Furthermore, the examiner 
reported that the veteran avoided weight bearing and, to the 
extent that this could be tested, no additional clinical 
abnormality of an objective nature could be observed.  The 
veteran was noted to have evidenced a decreased functional 
ability in that he was unable to continue walking for more 
than five minutes during the examination.

We recognize the difficulty the examiner faced in attempting 
to anticipate the degree of additional disability which might 
be manifested outside the examination setting.  In this 
instance, we are aware of the limited functionability of the 
veteran, as demonstrated by his use of a wheelchair and cane.  
However, we are also aware that the objective clinical 
findings do not necessarily reflect the severity claimed by 
the veteran for his bilateral knee disorder.  As we stated 
previously, given that the veteran would only warrant a 10 
percent disability rating under DC 5261 for his left knee 
disorder, we believe any additional pain or functional loss 
associated with his left knee disability is appropriately 
compensated for with the additional (protected) 20 percent 
rating he is receiving.  

With respect to the veteran's right knee, as to degenerative 
arthritis, DC 5003 rates not only on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved, but also as to pain when 
limitation of motion is not demonstrated.  Thus, it is not 
clear whether the DeLuca holding applies in the present case.  
See Johnson v. Brown, 9 Vet.App. 7, 11 (1996), holding that 
sections 4.40 and 4.45 do not apply where a rating is not 
predicated on loss of range of motion.  In this instance, the 
veteran's right knee has a normal range of motion, with no 
tenderness, swelling, or abnormality.  Given these clinical 
findings, the Board finds the veteran's right knee is more 
analogously rated with respect to pain and not based on any 
limitation of motion.  Therefore, sections 4.40 and 4.45 do 
not apply.  Furthermore, even if we did consider 4.40 and 
4.45, any pain or functional loss is adequately compensated 
for in the veteran's current 10 percent disability rating 
given that his right knee was shown to be essentially normal 
on clinical evaluation.  

The Board additionally notes that the veteran has reported 
being in receipt of Social Security Administration (SSA) 
disability benefits, apparently beginning sometime in 1973, 
as a result of his knees and back.  We are aware that, 
"[w]hen VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the BVA must seek to obtain those records."  
Hayes v. Brown, 9 Vet.App. 67, 73-74 (1996) (quoting 
Murincsak v. Derwinski, 2 Vet.App. 363, 373 (1992)).  We note 
that the Court has never held that VA must, in knee-jerk 
fashion, obtain records of SSA disability determinations in 
every case.  As the Court more recently stated in this 
regard, "[p]art of the Secretary's obligation is to review a 
complete record."  Baker v. West, 11 Vet.App. 163, 169 
(1998).

Here, it appears clear that the records upon which the SSA 
reportedly granted the veteran disability benefits would not 
be relevant to determining the veteran's current level of 
disability, given that they are more than 25 years old.  
Thus, we find the record before us is complete, and to remand 
for the RO to request copies of those records from the SSA 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's left knee disorder, 
greater than 30 percent, are not met; and that the criteria 
for an increased rating for a right knee disorder, greater 
than 10 percent, are not met.  In reaching this decision, we 
have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's conditions as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

Furthermore, the Board finds in this case the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the disabilities have not caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
heart disorder, claimed to have resulted from treatment at 
a VA medical facility, is denied.  


2. Entitlement to an increased rating for a left knee 
disorder is denied.  

3. Entitlement to an increased rating for a right knee 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

